Citation Nr: 0521315	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-32 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel





INTRODUCTION

The veteran served on active duty from May 1961 to October 
1965.  The veteran died in December 2002.  The appellant is 
the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The record shows that the veteran did not have Vietnam 
service.  

3.  The death certificate shows that the veteran died in 
December 2002 from profound hypoxia, due to, or as a likely 
consequence of pneumonia, due to, or as a likely consequence 
of diffuse B-cell lymphoma.  

4.  No competent evidence of record supports that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause the 
veteran's death or that a service-connected disability singly 
or with some other condition was the immediate or underlying 
cause of death, or was otherwise etiologically related.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the appellant 
with the necessary information in a letter dated in February 
2003.  In that letter, the RO notified the appellant of the 
information and evidence needed to substantiate a claim of 
service connection for the cause of the veteran's death.  The 
RO specified what type of medical evidence was needed, what 
the VA would do to assist, and what the appellant needed to 
do in support of her claim.  The RO notified the appellant 
that it was her responsibility to make sure that pertinent 
records were submitted to VA.  She also was informed, in 
essence, to submit any additional evidence that she had, 
which would serve to support her claim of service connection 
for the cause of the veteran's death.  The Statement of the 
Case dated in October 2003 specifically included the 
applicable provisions of the VCAA.  

The VCAA letter provided to the appellant was sent prior to 
the initial rating decision denying her claim.  The initial 
rating decision was issued in April 2003.  The VCAA 
notification letter was sent to the appellant in February 
2003.  Thus, the timing of VA's notification actions complies 
with the express requirements of the law.  In general, the RO 
advised the appellant to submit any information or evidence 
pertaining to her claim of service connection for cause of 
the veteran's death.  Thus, there is no defect with respect 
to the VCAA notice requirements in this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file.  The appellant has not identified any additional 
pertinent medical evidence pertaining to her claim.  It is 
noted that prior to his death, the veteran claimed 
compensation benefits for disability due to exposure to Agent 
Orange.  His statements and allegations are of record.  All 
medical records that pertain to treatment of his disabilities 
are also associated with the record.  The record shows that 
the veteran's cause of death was due to B-cell lymphoma.  All 
outpatient and hospital records associated with treatment for 
his lymphoma are part of the claims folder.  In this respect, 
there is no basis to request a medical opinion in this case 
because the condition that caused the veteran's death was 
diagnosed many years after service, there are no medical 
records during service of lymphoma, and no evidence of record 
otherwise to substantiate service connection for the cause of 
the veteran's death.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  To establish service connection for the 
cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6), 
3.313 (2004).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, PCT, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2004).

The death certificate of record shows that the veteran died 
in December 2002 from profound hypoxia, due to, or as a 
likely consequence of pneumonia, due to, or as a likely 
consequence of diffuse B-cell lymphoma.  The certificate 
indicates that the interval between the onset of B-cell 
lymphoma and the veteran's death had been "months."  

At the time of the veteran's death in December 2002, service 
connection was in effect for hemorrhoids, rated at 
10 percent.  No other service-connected disabilities were in 
effect.  As to whether a service-connected disease of 
disability caused or contributed to the veteran's death, 
there is no competent evidence of record to link the 
veteran's cause of death to his service-connected 
hemorrhoids, and the appellant has not made such contentions.  
Thus, service connection on this basis is not warranted.  

The appellant has contended, however, that the veteran's 
death was due to disability that resulted from exposure to 
Agent Orange while in Vietnam.  

As an initial matter, the prevailing regulations as noted 
above do provide that in those cases where a veteran served 
in the Republic of Vietnam during a specified period of time, 
it shall be presumed that the veteran was exposed during such 
service to herbicides, barring affirmative evidence to the 
contrary otherwise.  38 C.F.R. §§ 3.307(a)(6), 3.313.  
Additionally, the regulations provide that if a veteran had 
been exposed to an herbicide agent during active service, 
certain diseases, including non-Hodgkin's lymphoma shall be 
service connected, assuming that all other regulatory 
requirements are met.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.307(d), 3.309(e).  

In this case, the veteran served in the Republic of Vietnam.  
In a request for information submitted in July 2001 to the 
service department, the RO attempted to verify dates of 
service in Vietnam and requested any documents to 
substantiate exposure to herbicides.  In a response dated in 
October 2001, it is noted that there were no records to 
indicate that the veteran had Vietnam service.  Attached to 
that response were copies of the veteran's personnel records.  
DD Form 214 indicated that the veteran was an aircraft 
mechanic during service and that he had overseas service.  He 
did not receive any combat awards or decorations associated 
with duty in Vietnam.  The other service records show that 
the veteran served in Okinawa and in Germany but did not show 
any Vietnam service.  

Thus, given the absence of objective evidence that the 
veteran served in Vietnam, there is no presumption that he 
was exposed to herbicide agents during service.  In this 
respect, therefore, there is no evidence to support service 
connection on a presumptive basis for B-cell lymphoma.  The 
regulations provide, however, that such a finding does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  

Initially, it is noted that there is no evidence of record to 
support that the veteran was exposed in any other way to 
herbicides during service.  The records are silent in this 
regard.  Service personnel records are negative for any 
indication of herbicide exposure during service.  The 
veteran's overseas service consisted of duty in Okinawa and 
Germany, but there is no notation of herbicide exposure or 
activities that suggested such exposure during service.  

Further, the appellant alleges, as did the veteran during his 
life, that the veteran was exposed to herbicides when worked 
on airplanes in Okinawa that were used to spray Agent Orange 
in Vietnam.  Unfortunately, there is simply no evidence 
corroborating this allegation.  Thus, there is no basis for 
service connection due to herbicide exposure.  

Moreover, there is no evidence of lymphoma, or symptoms 
associated with lymphoma during service.  The service medical 
records are silent for any indication of complaints, 
treatment, or diagnosis of lymphoma.  In fact, there is no 
indication in the record of symptoms associated with lymphoma 
until private outpatient records dated in September 2002, 
which reflect a diagnosis of renal cell carcinoma versus 
lymphoma.  This dates the onset of lymphoma many years after 
the veteran's separation from service.  There is no competent 
evidence that correlates the later development of B-cell 
lymphoma to the veteran's period of service.  Indeed, the 
death certificate indicates that the onset of lymphoma had 
occurred "months" before death.  In the intervening 37 
years between separation from service and the development of 
lymphoma, there is no competent evidence of record to link 
the veteran's death from lymphoma to his period of service.  

The appellant offered an alternative theory in which she 
attributed the veteran's death to his period of service.  In 
a March 2003 statement, she contended that during service, 
the veteran was treated for abdominal pain, which was 
characterized as acute gastritis.  The appellant further 
stated that the veteran had a pre-existing "knot" in his 
stomach since childhood that was discovered during an 
examination and regarded as a questionable fibrous band.  The 
appellant stated that the veteran sought treatment for this 
problem in December 2002.  

Given these contentions, a review of the service medical 
records shows a report dated in April 1962 for complaints of 
pain in the abdomen off and on for several months with no 
other symptoms other than a "knot" in the abdomen present 
since the veteran was a baby.  The examiner noted a strong 
smell of alcohol; the veteran admitted that he had been 
drinking the night before.  The examiner noted a solid mass 
about three centimeters above the navel and diagnosed the 
veteran as having questionable congenital fibrous band or 
defect, doubtful hernia.  Treatment for gastritis was 
recommended.  In a June 1963 record, the veteran complained 
of a stomachache.  In the report from the separation 
examination dated in September 1965, it is noted that the 
veteran had a history of being unconscious for about one hour 
at age 18 due to stomach pains.  Otherwise, there are no 
notations, complaints, or diagnoses associated with any 
abdominal disorder.  

In a February 1985 VA outpatient record, the veteran 
complained of recurring abdominal pain and was diagnosed as 
having irritable bowel syndrome.  In a VA medical record 
dated in January 1997, the veteran complained of abdominal 
pain.  The veteran was diagnosed as having probable peptic 
ulcer disease.  VA medical records dated from 2001 to 2002 
are silent as to any complaints regarding an abdominal 
"knot" or any indication of abdominal problems.  There is 
no competent evidence of an abdominal disorder that caused or 
contributed in any way to the veteran's death.  

Thus, service connection for the cause of the veteran's death 
must be denied on all bases and under all proposed theories.  
There is no evidence to support that disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Although the appellant's 
allegations have been considered in making this 
determination, and it is recognized that her statements are 
conceivable, the appellant has not provided any medical 
evidence to support her assertions that the veteran's cause 
of death is related to service.  As a lay person, she is not 
competent to comment on the etiology of a disease.  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

In the absence of medical evidence showing that the veteran's 
death was due to disability incurred in or aggravated by 
service, the preponderance of the evidence is against the 
claim; the benefit-of-the doubt doctrine is inapplicable and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


